NOONAN, Circuit Judge,
dissenting:
In the performance of its mission in this case, the EEOC is asserting a position that, like the Townley Manufacturing Company’s, must find its roots in the First Amendment. The right to believe necessarily implies the right not to believe. Conscience cannot be governmentally coerced. The Free Exercise Clause embraces the atheist with the orthodox. Torcaso v. Watkins, 367 U.S. 488, 81 S.Ct. 1680, 6 L.Ed.2d 982 (1961). To exempt an activity from governmental regulation because of its religious nature is to accord a benefit to religion. Corporation of Presiding Bishop v. Amos, — U.S. -, -, 107 S.Ct. 2862 at 2874, 97 L.Ed.2d 273 (1987) (O’Connor, J., concurring). The EEOC could not exempt the Townley Manufacturing Company to the disadvantage of Pelvas if the effect of exemption were to coerce Pelvas to practice the company’s religion or to give up his own.
No such showing of coercion has been made. According to Pelvas he was explicitly told that if he attended the prescribed meetings he could wear ear plugs and read a book or sleep. Wearing ear plugs, he was not exposed to hearing a word of doctrine subversive of his atheism. Reading a book or sleeping, he was not participating in any form of worship.
One can readily imagine gatherings of worshippers where merely entering the church or crossing the temple door in their company would be a symbolic act committing one to worship. Compulsion to attend such gatherings would be deeply offensive to the conscience. One can readily imagine schoolchildren summoned to an auditorium and subjected to religious propaganda. Compulsion of the children would be equally obnoxious to religious freedom. But the gatherings to which Pelvas has objected took place on company property during company time; and he was no child but a mature man. Presence at the gathering was not a religious act nor, as far as the record shows, a symbolic association with worship nor subjection to a religious message. Indeed what Pelvas was permitted to do was the antithesis of worship, the opposite of indoctrination. He was allowed to disassociate himself in the most public way from the devotional services that were conducted. He was allowed to turn off and shut out the inspirational message. If he had been discharged or penalized or even ostracized for such behavior he and the EEOC would have cause for complaint. But in fact there has been no showing that such acts as he was permitted to perform, contemptuous as they were of the services, have been or would have been the subject of discipline or disadvantage to Pelvas. The Townley Manufacturing Company has already accommodated Pelvas’ conscientious unwillingness to participate in its services.
The court appears to gloss § 701(j) to mean that the employer must accept the employee’s proposed accommodation unless the employee’s proposal causes undue hardship. That is not the law: “By its very terms the statute directs that any reasonable accommodation by the employer is sufficient to meet its accommodation obligation.... Thus, where the employer has already reasonably accommodated the employee’s religious needs, the statutory *623inquiry is at an end.” Ansonia Bd. of Education v. Philbrook, 479 U.S. 60, 68, 107 S.Ct. 367, 372, 93 L.Ed.2d 305 (1986); see also Hudson v. Western Airlines, 851 F.2d 261 (9th Cir.1988).
Accommodation has been accomplished but has not been acknowledged. Ignoring what Townley has allowed, the court declares, ironically or paradoxically, “The transcendent principle in cases of this sort is accommodation.” Has accommodation ever been raised to such an eminence? Transcendent principles are those that rise above the here and now. Transcendent principles link human beings to shared goods of the spirit and their transtemporal destiny. Transcendent principles in the context of this case is the right of each person to worship God as his or her conscience determines.
That transcendent principle is at the center of the Religious Clauses embodied in the First Amendment to the Constitution. The First Amendment, guaranteeing the free exercise of religion to every person within the nation, is a guarantee that Townley Manufacturing Company rightly invokes. Nothing in the broad sweep of the amendment puts corporations outside its scope. Repeatedly and successfully, corporations have appealed to the protection the Religious Clauses afford or authorize. Amos, supra (1987); NLRB v. Catholic Bishop of Chicago, 440 U.S. 490, 99 S.Ct. 1313, 59 L.Ed.2d 533 (1979); Kedroff v. St. Nicholas Cathedral, 344 U.S. 94, 73 S.Ct. 143, 97 L.Ed. 120 (1952). Just as a corporation enjoys the right of free speech guaranteed by the First Amendment, Hague v. CIO, 307 U.S. 496, 59 S.Ct. 954, 83 L.Ed. 1423 (1939), so a corporation enjoys the right guaranteed by the First Amendment to exercise religion.
The First Amendment does not say that only one kind of corporation enjoys this right. The First Amendment does not say that only religious corporations or only not-for-profit corporations are protected. The First Amendment does not authorize Congress to pick and choose the persons or the entities or the organizational forms that are free to exercise their religion. All persons — and under our Constitution all corporations are persons — are free. A statute cannot subtract from their freedom.
If it were otherwise, we would be back to the bad old days when state governments insisted that religious organizations incorporate in accordance with state law if they wanted to enjoy the benefits made available by the state. E.g., Barnes v. First Parish of Falmouth, 6 Mass. 401 (1810). Barnes attempted to force state incorporation upon Baptists who believed that incorporation was unChristian surrender to the state. See 2 McLaughlin, New England Dissent 1630-1833 1088 (1971). Barnes was possible only in a jurisdiction that frankly recognized a church established by the state. The Barnes court could insist on the form prescribed by the state because the court could celebrate “this religion, as understood by Protestants ... [which] was by the people established as a fundamental and essential part of their constitution.” Barnes, supra, at 406. Such establishment, such forcing of a gov-ernmentally chosen form upon religious activity, is incompatible with the Religious Clauses.
True, Congress may create a bright line and exempt from regulation all of the nonprofit activity of religious corporations. Amos, supra. The reason is that regulation would chill religious organizations if they had to speculate which of their nonprofit activities a court would label religious. Id. at 2872-73 (Brennan, J., concurring). That a bright line may constitutionally be created does not mean that on a case-by-case basis other activities, asserted to be religious, may not be found to fall within the First Amendment’s protection.
Amos did not pretend to decide whether the business activity of a religious corporation should be exempted, see id. at 2875 (O’Connor, J., concurring); and we do not face here the question unresolved in Amos. But we meet a parallel question: what exemption from governmental interference is required by the First Amendment as to the religious activity of a business corporation?
*624The First Amendment by its express terms is directed against Congress prohibiting the free exercise of religion. Remarkably and regrettably when Congress has found a national interest to be of sufficient importance to be incorporated into federal legislation and that legislation has conflicted with the free exercise of religion, the Supreme Court of the United States has uniformly found the national interest to outweigh the claims of conscience and permitted Congress to prohibit the free exercise of religion in conflict with the legislation. This bleak record is mitigated because the Court has sometimes reinterpreted a federal statute- to accommodate the Free Exercise claim. E.g. United States v. Seeger, 380 U.S. 163, 85 S.Ct. 850, 13 L.Ed.2d 733 (1965); Girouard v. United States, 328 U.S. 61, 66 S.Ct. 826, 90 L.Ed. 1084 (1946). But where the Free Exercise claim has been pressed and the federal statute not glossed, the result has not been good for Free Exercise. School boards, municipalities, states have been subjected to the standard set by the Religious Clauses. When Congress has legislated, the legislative objective has overborne the claims of conscience. The Amish have been forced to contribute to Social Security despite their contention' that their religion prescribed other ways of caring for the community. United States v. Lee, 455 U.S. 252, 102 S.Ct. 1051, 71 L.Ed.2d 127 (1982). Conscientious objectors to war have been compelled to serve in the armed forces contrary to their most deeply held principles. Negre v. Larsen, 401 U.S. 437, 91 S.Ct. 828, 28 L.Ed.2d 168 (1971). The property of the Mormon church has been confiscated by congressional command in order to force conformity contrary to the religious principles of the afflicted church. Late Corporation of the Church of Jesus Christ of Latter Day Saints v. United States, 136 U.S. 1, 10 S.Ct. 792, 34 L.Ed. 478 (1890). In all, in nineteen cases the court has upheld congressional legislation in the face of the Free Exercise Clause. The courts of appeal have followed suit. See Appendix to this dissent.
Secular men and women take secular values seriously. Men and women of the world believe that the world's business is important. When Congress elevates this business to a national priority it has been all too easy for officers of the government and even judges to ignore the countervailing command of the Constitution. In the Supreme Court the Constitution has been no shield for the spirit when Congress has ordained that the spirit must yield to secular needs.
Despite these lessons of history it remains possible to say that the Religious Clauses are unimpaired in what they require of civilized government. The weighing of the claims of Congress is not to be carried out with a tilt in favor of Congress. The result should not be foreordained by Congress choosing a secular value as overriding. The Free Exercise Clause requires solicitude for the religious values that are invaded.
Insensitive to its entry on sacred ground, the EEOC in this case has proceeded as though it had but to invoke the congressional mandate and all opposition should cease. The EEOC has had success in eliminating racial bigotry. It has proceeded in this case as though the defendant was simply one more racist bigot. The agency has suffered from the scotopia of a bureaucracy. The agency must indeed vindicate the claims of conscience subjected to religious discrimination. The agency ’must do so with the utmost respect for the religious claims upon which its action intrudes.
Respect for the religious beliefs of others is particularly difficult when one does not share these beliefs. Judges are no more immune than congressmen from prejudices that are not only officious and overt but subtle and latent and incline one to take less than seriously notions of religious belief that depart markedly from one’s own or some assumed norm. The First Amendment is an effort, not entirely forlorn, to interpose a bulwark between the prejudices of any official, legislator or judge and the stirrings of the spirit.
The agency and the court appear to assume that there must be a sharp division between secular activity and religious activity. Such a sharp division finds nourish*625ment in one of our cases. St. Elizabeth Community Hosp. v. NLRB, 708 F.2d 1436, 1441 (9th Cir.1983). But of course such a dichotomy is a species of theology. The theological position is that human beings should worship God on Sundays or some other chosen day and go about their business without reference to God the rest of the time. Such a split is attractive to some religious persons. It is repudiated by many, especially those who seek to integrate their lives and to integrate their activities. Among those who repudiate this theology is the Townley Manufacturing Company.
The undisputed facts are that Jake and Helen Townley made an agreement with God that their company would be “a faith-operated business whose primary purpose would be to share the Gospel of the Lord Jesus Christ and to remain completely dedicated to God’s service.” The integration of work and religious purpose that the Town-leys and their company seek was captured centuries ago in exquisite devotional verse:
Who sweeps a room as for Thy cause Makes that, and the action, fine.
George Herbert, “The Elixir,” The Writings of George Herbert, 185.
As part of the Townleys’ covenant with God they agreed “to acknowledge God’s blessing upon the business and his continued direction of the business and his use of the business.” The fundamental purpose of their company is “to stand as a testimony to God’s blessing to all persons who will operate their business according to Christian principles.” In furtherance of that purpose the company conducts the services of which Pelvas complains.
For an agency of the government, or Congress, or a court to say that the Town-leys are mistaken in their beliefs or that the Townley Manufacturing Company cannot have the purpose ascribed to it and shall not carry out the program of devotion it has set up is to make a theological judgment — a theological judgment fairly characterized as reflecting either a secularism skeptical of God’s existence and power or a species of deism that radically isolates God from the world that believers believe God created and animates and directs. The First Amendment prohibits an agency of government, or Congress, or even a court, from imposing such a theological judgment to curb the free exercise of religion.
APPENDIX
The Federal Appellate Courts and the Free Exercise Clause
SUPREME COURT CASES*
A. Decisions of the Supreme Court of the United States Sustaining Congressional Legislation Against A Claim That The Legislation Violated The Free Exercise Clause.
[[Image here]]
*626[[Image here]]
B. Decisions of the Supreme Court of the United Action Violated The Free Exercise Clause States Sustaining State Action Against A Claim That The
[[Image here]]
C. Decisions of the Supreme Court of the United States Invalidating State Action As A Violation of the Free Exercise Clause
[[Image here]]
*627[[Image here]]
U.S. COURT OF APPEALS D. Decisions of the United States Courts of Appeals Sustaining Congressional Legislation Against A Claim That the Legislation Violated The Free Exercise Clause
[[Image here]]
*628[[Image here]]
E. Decision of the United States Courts of Appeals .Violated The Free Exercise Clause Sustaining State Action Against A Claim The Action
[[Image here]]
*629[[Image here]]
F. Decisions of the United States Courts of Appeals Invalidating State Action As a Exercise Clause**
[[Image here]]

 This appendix lists cases that were located by a LEXIS search (Genfed file: “free exercise” w/10 unconstit! and relig!) conducted in August, 1988 by my law clerk, Bernard J. Cassidy, and is adopted by me and made a part of my dissent. Additional cases that came to light after the LEXIS search have been included. The subsequent history of each case has been omitted, except to indicate if the case has been overruled.


 There is one case, Kahane v. Carlson, 527 F.2d 492 (2d Cir.1975), in which the Court of Appeals invalidated a federal prison regulation that would have prevented an incarcerated rabbi from keeping a kosher diet.